                                                                             CLERK'S OFFICE U.S. DIST. COURT
                                                                                    AT ROANOKE, VA
                                                                                         FILED

                                                                                    FEB 0 5 2019
                     IN THE UNITED STATES DISTRICT COURTJUUAC.DUDLEY,CLERK
                     FOR THE WESTERN DISTRICT OF VIRGINM; ()SJ(h~j(j'
                             ROANOKE DIVISION              OEP~

   CLARENCE EDWARD        )
   WHITAKER, on behalf of himself
                          )
   and as Administrator of the Estate
                          )                           Case No. 7:17-cv-00055
   of Shannon Marie Whitaker,
                          )
   deceased,              )
                          )
       Plaintiff,         )
                          )
   v.                     )
                          )
   HYUNDAI MOTOR COMPANY, )                           By:   Michael F. Urbanski
   et al.,                )                           Chief United States District Judge
                          )
           Defendants.    )

                                             ORDER

       Plaintiff Clarence Edward Whitaker (''Whitaker") flled his Motion to Exclude

Evidence and Argument Regarding the Installation or Existence of the After-Market Blue

Tooth Radio on January 25, 2019. ECF No. 168. Defendants Hyundai Motor Company and

Hyundai Motor America, Inc. ("Defendants") responded on February 1, 2019. ECF No.

184. Whitaker argues that the fact that an after-market radio was installed in the car is in and

of itself irrelevant, but that Defendants will use the fact of the installation to invite the jury

to speculate that the solenoid connector may have been disconnected at that time.

Defendants argue they do not have to show exactly who disconnected the connector and

when, but that they are entitled to show there is hard evidence that someone was working in

the same area as the subject connector and that the work might have affected the connector.

       The court agrees with Defendants. To prove its warranty case, Whitaker must show

that an unreasonably dangerous condition existed when Mrs. Whitaker's Hyundai Santa Fe
("the vehicle") left Defendants' hands. Logan v. Montgomery Ward & Co., 216 Va. 425, 428,

219 S.E.2d 685, 687 (1975). In this case, this means that Whitaker must show that the lock

tabs on the plastic housing of the vehicle's solenoid connector were disconnected when the

vehicle left Defendants' control. Evidence suggesting the plastic housing was mechanically

disconnected later goes to the heart of the case; the installation of an after-market radio and

microphone wire near the solenoid connector, raising the question of whether the solenoid

connector could have been affected at that time, is thus relevant and admissible.

       Plaintiff's motion is DENIED.

       It is SO ORDERED.

                                            Entered:     tJ d- / () ~ /   2.. 0 (   l
                                        /.,/~~ {: 114~
                                            Michael F. U rba
                                            Chief United




                                                 2
